Citation Nr: 1017635	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a right knee 
disability.







ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
Veteran's claim for entitlement to service connection for a 
right knee disability.

In April 2008, the Board remanded this case to the RO for 
additional development.  The case was subsequently returned 
to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current right knee disability is not shown by 
competent evidence to be related to his military service or 
to any incident therein


CONCLUSION OF LAW

The Veteran's current right knee disability was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated December 2004 and May 2008, provided to the 
Veteran before the June 2005 rating decision and the February 
2010 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The December 2004 and May 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2008.  In this regard, 
after initially providing VA notice in December 2004, 
followed by subsequent Dingess notice in May 2008, the RO 
readjudicated the claim in a supplemental statement of the 
case in February 2010.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records and available private treatment 
records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 
2008, instructed the RO to provide the Veteran with a VA 
examination of his right knee, complete with a review of the 
claims file, an etiological opinion, and a rationale.  It 
also instructed the RO to obtain the Veteran's service 
treatment records; any records of the Veteran's right knee 
surgery in 1991 or 1992; x-rays taken at a VA facility in 
June 2004; treatment records from his private physician, B. 
McLean, M.D.; and his current private and VA treatment 
records.   The Board finds that the RO has complied with 
those instructions.  It provided the Veteran with a VA 
examination in December 2009.  Furthermore, the Veteran's 
service treatment records have been associated with the 
claims file.  Additionally, in a May 2008 letter, the RO 
asked the Veteran to provide an authorization form so that it 
could pursue records from his 1991 or 1992 right knee 
surgery, and from Dr. McLean; however, the Veteran informed 
VA in February 2010 that he had no other information or 
evidence to submit, and he told a VA examiner in December 
2009 that the doctor who performed his right knee surgery in 
"1990 or 1991" is now deceased, and the records are 
unavailable.  Finally, the RO obtained the Veteran's current 
VA treatment records, including his June 2004 x-rays.  
Therefore, the RO has fully complied with the instructions 
included in the Board's April 2008 remand.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in a July 2004 statement that he was 
accidentally hit in the right knee with a snow shovel in the 
winter of 1956 while stationed in Sado Shima, Japan.  He 
further notes that no doctor was available, and that the 
medic who looked at his knee was unable to determine whether 
his knee was broken or damaged.  The Veteran also states that 
he injured his right knee again while doing physical training 
(PT) at Stead Air Force Base (AFB), Nevada, and that it 
became swollen and very painful.  He notes that x-rays at the 
time showed no breaks.  He alleges that his right knee 
"remained painful and stiff for a few days, but I have had 
trouble with the knee since."  The Veteran informed VA that 
he had knee surgery in 1991, but he continues to have some 
pain in cold or damp weather, and a knot on his right knee.

In his July 2005 notice of disagreement, the Veteran reported 
that his right knee has been a problem ever since he was in 
Sado Shima, Japan.  He again noted his 1991 surgery, and 
stated that although he knew that no bones in his right knee 
had been broken, "I'm sure the tendon or something is not 
right."  He noted that he began seeing VA clinicians in 
2004, and that they treat him with pain and nerve pills.

In his January 1955 enlistment examination, the Veteran 
checked boxes indicating that he did not have, and had never 
had, "arthritis or rheumatism," "bone, joint, or other 
deformity," or a "'trick' or locked knee."  On clinical 
evaluation, the Veteran's lower extremities and 
musculoskeletal system were found to be normal.  In November 
1957, an in-service clinician noted "Something wrong [with 
his] knee.  X-ray neg[ative];" the clinician did not specify 
which knee had something wrong, or the nature of the problem.  
On July 29, 1958, the Veteran underwent a separation 
examination.  He again checked boxes indicating that he did 
not have, and had never had, "arthritis or rheumatism," 
"bone, joint, or other deformity," or a "'trick' or locked 
knee."  On clinical evaluation, the Veteran's lower 
extremities and musculoskeletal system were found to be 
normal.  On the day after his separation examination, July 
30, 1958, an in-service clinician noted that the Veteran had 
injured his right knee while playing softball.  A physical 
examination revealed an abrasion on the kneecap, and a 
hematoma of the medial aspect.  An x-ray showed no fracture 
of the right knee.  With respect to treatment, the clinician 
noted that the abrasion of the kneecap was cleaned and 
dressed.

According to the Veteran's statements to a VA examiner in 
December 2009, between 1958 and 1989 he frequently asked 
friends and colleagues who were doctors to look at his right 
knee, and they always told him to rest it.  However, they 
never provided any specific treatment.  The Veteran reported 
that he worked on antiballistic missiles (ABM) in a field for 
3 or 4 years, and that this triggered his right knee pain, 
which caused him to see an orthopedist in 1990.  That 
orthopedist, Dr. Dodge, recommended that the Veteran undergo 
a right knee arthroscopy, which he did.  The Veteran 
explained that due to Dr. Dodge's death, his records from 
that 1990 surgery are unavailable.  The Veteran told the VA 
examiner that his right knee pain returned in 2004 or 2005.

The Veteran sought treatment from a VA clinician for his 
right knee in June 2004, October 2004, December 2004, 
February 2005, and May 2005.  In June 2004, the Veteran was 
provided with an x-ray of his right knee, from which the VA 
physician diagnosed the Veteran with minimal degenerative 
joint disease (DJD).  Another VA clinician noted that the 
Veteran had chronic knee pain, and that he had right knee 
surgery secondary to an injury.  The clinician did not 
specify the date or nature of the injury to which he 
attributed the Veteran's chronic right knee pain.

A VA clinician diagnosed the Veteran with mild DJD in his 
right knee in August 2005.  The VA clinician again diagnosed 
him with DJD in November 2005 and January 2006.

In January 2006, B. McLean, M.D., Ph. D., the Veteran's 
treating physician for hypertension, diabetes, and 
microalbuminuria, noted that "during his office visits [the 
Veteran] usually details his worsening problems with his 
right knee.  This condition began when he sustained an injury 
in the service, which required surgery.  He presently 
experiences pain, edema, and limitation in range of motion.  
[He] requires muscle relaxers and pain medications to remain 
functional."

A VA radiologist took x-rays of the Veteran's right knee in 
October 2009, and diagnosed him with mild-to-moderate 
narrowing of the medial femoral tibial joint, with an 
enthesophyte involving the anterior tibial tubercle and 
superior portion of the patella.  He noted that the Veteran 
reported a history of having had pain in his right knee due 
to trauma in Korea; however, the clinician did not provide an 
etiological opinion.

In December 2009, the Veteran was provided with a VA 
examination of his right knee condition.  The examiner, a 
physician, reviewed the Veteran's claims file, and carefully 
and extensively recounted the Veteran's treatment history in 
his report.  The Veteran reported that he did not see combat 
on the island on which he served.  On examination, the 
Veteran used a cane and had an antalgic, stiff gait.  His 
right knee had no warmth, no erythema, mild crepitus, and 
mild effusion.  There were no scars, no bony deformities, no 
ankylosis, and no instability.  The examiner referenced the 
Veteran's October 2009 x-ray results, and noted that he had 
failed to appear for magnetic resonance imaging (MRI) tests 
of his right knee in November 2009 and December 2009.

The VA examiner diagnosed the Veteran with DJD of the right 
knee, and as status-post arthroscopic surgery of the right 
knee, with the surgery being of unclear etiology.  With 
respect to the Veteran's right knee condition, the examiner 
opined that "based upon the evidence of record, it is this 
examiner's opinion that it is not at least as likely as not 
that the Veteran's diagnosed right knee disability of 
degenerative joint disease was caused by the Veteran's time 
in service."  The examiner explained that "there is a gap 
from [his] 1958 discharge from the military to the Veteran's 
verbal account of surgery in 1990 or 1991 for his right knee 
arthroscopy....[It] is unclear what his preoperative and 
postoperative diagnoses were."  The examiner's rationale 
also covered the Veteran's service treatment records; she 
found that "it is noted that he had abrasions when he was 
seen in 1955 [for his left knee] and 1958 [for his right 
knee].  The abrasions indicate there was no bony trauma to 
create any traumatic arthritis, no was there evidence of any 
degenerative change.  The Veteran's x-ray in the military 
performed in 07/03/1958 revealed no fracture at Stead Air 
Force Base.  The abrasions were treated with ointment 
dressing.  Therefore, this indicates that the Veteran had 
only a cutaneous or soft tissue injury....Currently, the 
Veteran has degenerative changes, which appear to be due to 
degeneration as a result of normal aging since the first 
evidence of mild degeneration was by x-ray in 2004 of the 
evidence that is available.  The right knee has progressed 
from mild degenerative changes in 2004 to mild to moderate 
changes in 2009.  Therefore, based upon the evidence of 
record, it is this examiner's opinion that it is not at least 
as likely as not that the Veteran's degenerative joint 
disease was caused by the Veteran's time in the service."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, her medical opinion constitutes competent medical 
evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
December 2009 VA examiner provided an etiological opinion and 
rationale in this case.  Therefore, her examination is 
adequate.

The Veteran is competent to report that he has had pain in 
his right knee since his shovel and/or softball injuries in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)  However, the Veteran is not competent to determine 
whether his current right knee condition was caused thereby.

Moreover, the Veteran's lay opinion that his right knee 
condition is attributable to his injuries in service is 
outweighed by the VA examiner's medical opinion to the 
contrary.  The VA examiner's medical opinion is accorded 
greater probative weight than that of the Veteran, because it 
is based on greater medical knowledge and experience.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Furthermore, although the Veteran argues that the negative x-
rays in service do not preclude the possibility that a 
condition other than DJD, such as a tendon disability, could 
have been incurred as a result of his injuries in service, 
this argument is unavailing because the Veteran's current 
diagnosis is of DJD of the right knee, and he has no 
diagnosis of any right knee tendon conditions, or other such 
conditions, during the pendency of his claim.  Additionally, 
the Veteran's diagnosis of chronic right knee pain cannot 
support a grant of service connection, because pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted when there is no diagnosed 
or identifiable underlying malady or condition.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The VA examiner's medical opinion is also more probative than 
Dr. McLean's brief opinion to the contrary.  Where, as here, 
conflicting medical opinions are of record, the Board can 
ascribe greater probative weight to one opinion over another, 
provided that a rational basis is given.  Winsett, supra.  
Greater weight may be placed on one clinician's opinion than 
another's based on the reasoning in the opinions, and whether 
and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Board finds two 
rational bases for ascribing greater probative weight to the 
VA examiner's opinion that the Veteran's current right knee 
condition is not attributable to service.  First, Dr. McLean 
provided no rationale in support of his conclusion that the 
Veteran's right knee condition began in service.  By 
contrast, the VA examiner explained in detail that the 
contemporaneous medical evidence based on x-rays revealed no 
fractures or other bony trauma necessary to create any 
traumatic arthritis, or DJD, which constitutes the Veteran's 
current right knee diagnosis.  Second, unlike the December 
2009 VA examiner, who had reviewed the Veteran's claims file, 
Dr. McLean gave no indication of having done so, and noted 
only that he had listened to the Veteran's ongoing complaints 
of right knee pain.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (review of the claims folder is significant since 
opinions provided are based on the correct facts); cf. 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of 
review of a VA claims file does not render a medical opinion 
incompetent.)

The Veteran's account of what a clinician purportedly said 
regarding the etiology of his right knee condition is too 
attenuated to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  As such, any statements 
from the Veteran that Dr. Dodge linked his 1990 or 1991 right 
knee surgery to his time in service cannot support a grant of 
service connection.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
the Veteran's first diagnosis of DJD of record came in June 
2004, more than 45 years after service.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's right knee disability; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.





ORDER

Service connection for a right knee disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


